A few weeks ago, a young
Muslim lawyer in Singapore told me about a recent
experience he had had in an East Asian airport. Unlike
others holding Singaporean passports who were
clearing immigration, he was told to stand aside. When
he asked the reason, the immigration officer muttered
that there were "too many Mohamads" that day.
Smiling to himself, the Singaporean waited patiently
and peered around, wondering how long he had to wait.
The officer then warned him to stand still. He suddenly
felt a chill along his spine.
Muslims all over the world are being profiled by
security agencies. Since 11 September 2001, Muslims
travelling to Western countries have been subject to all
manner of interrogations and searches. Although the
profiling is now done more subtly now, it continues.
And in East Asia, profiling is increasing.
When sudden threats appear, perhaps it is natural
to expect a certain overreaction from the affected
communities. After Pearl Harbour, all Japanese people
living in America became suspect, including those born
there. Many were interned. By today's standards, that
was an affront. But at that time, it was widely felt to be
a necessary precaution. Shocked by that reaction,
Japanese-American leaders set out to prove their
Americanness, for example by forming the Japanese-
American 100th Infantry Battalion, which fought
heroically in the European theatre.
The travails of the Japanese-Americans were not
unique. Tribalism is a basic human instinct. We may
proclaim that all men are brothers, but we reflexively
distinguish degrees of closeness. Divisions of race,
language, culture and religion run deep in human
society and emerge under stress. The ascendancy of the
West in the past few centuries created tremendous
stress in non-Western communities, upsetting all
relationships and giving rise to a variety of responses,
all of which sought to reconcile each communityís
sense of self with the needs of a Western-defined
modernity. In Asia, for example, the re-emergence of
China and India on the global stage has been a
prolonged struggle of reconciling transformation with
tradition.
That is the broader historical context against
which the relationship between Muslims and non-
Muslims in the world must be viewed today. It is a
subject that concerns us all deeply in the United
Nations.
There are two evolving developments which feed
on each other. The first is change within Islam itself;
the other is the relationship between Muslims and non-
Muslims in different parts of the world. Both require
our close attention.
The response of the Islamic world to the
challenge of modernization will affect the development
of the entire world in this century. In some ways, it is
comparable to that of the Chinese response to
modernization, and it will probably take much longer.
The decline of the Ottoman Empire in the nineteenth
century took place at about the same time as the
decline of the Qing Dynasty in China. Both collapsed
at the beginning of the twentieth century. After many
8

twists and turns, China has finally re-emerged onto the
global stage with a bright future ahead of it.
There are about as many Muslims in the world as
there are Chinese. In contrast to China, however, the
Islamic world is unlikely to re-coalesce in the
foreseeable future. Once Ataturk refused the caliphate
and with iron determination started reforming Turkish
institutions on the Western model, the Islamic world
lost its centre. From then on, different Islamic societies
experimented with different approaches and moved in
different directions. It has been a mixed story.
The different responses of Muslim societies to the
challenge of modernization are accompanied by a great
ideological debate among political and religious
leaders. Good governance has become a major issue,
with calls for greater transparency and more
democracy. In this debate, it is natural that some
groups should look back to a romanticized period when
the Islamic world was united and pristine and seek its
re-establishment in the twenty-first century. Such were
the ideas of the Muslim Brotherhood, which emanated
from Egypt at the beginning of the twentieth century.
The ideology of that movement continues to inspire
Islamic groups in various parts of the world today. If
only Muslims were to abide strictly by the teachings of
Islam, there would be no corruption, Governments
would be just and effective and Islamic societies would
become strong again.
In many Islamic countries at various times, these
groups have been suppressed for being subversive, and
those who funded them were thought to have ulterior
motives. This struggle for the soul of Islam is an
ongoing process. However, it is not a struggle unique
to Islam. For more than 200 years, Europe was
bloodied by religious wars, which ended only with the
Treaty of Westphalia in 1648, which created the system
of modern European States. But even then, there was
still religious persecution, which led many Europeans
to flee to the New World. In the twentieth century, the
soul of Europe was torn by communism, fascism and
anti-Semitism. It was precisely to overcome those
divisions that the European Union was established by
stages, creating the longest period of peace on that
continent.
How Islamic society evolves in the coming
decades is mainly for Muslims to decide. Generally
speaking, non-Muslims would have no standing to
participate in this debate but for two factors which
have become critical and which have strategic
importance for us all.
The first factor is the emergence of the ideology
of Al-Qaida and its sister organizations, such as Al-
Jamaía al-Islamiyah. This ideology is a malignant
mutation of the ideas associated with the Muslim
Brotherhood and other groups that argued for a return
of Islamic society to an idealized past. It takes those
ideas to an extreme and preaches hatred against non-
Muslims worldwide, justifying violence against
innocent bystanders even if they are Muslim. The
suicide bomber has become a potent weapon in its
armoury. The followers of this ideology will not
hesitate to use weapons of mass destruction if they can
get their hands on them. We have a duty in the United
Nations to join in the global war against them.
The second factor necessitating the involvement
of non-Muslims in the Islamic debate is the growing
Muslim diaspora in many non-Islamic countries. As
minority communities, Muslims living in countries like
France and Germany, for example, have to accept
certain limitations in the practice of their religion. With
growing religiosity in recent years, issues like the
wearing of the headscarf have surfaced. What
constitutes a reasonable compromise varies from
country to country. For example, Singapore allows
aspects of sharia law to apply to Muslims, including
Muslim men being allowed four wives, although only
under stringent conditions. It would be hard for non-
Muslims to accept this in Europe.
The fact is that while some human values are
universal - and we should find more of them - many
are not. We have to accept this diversity in the world.
A greater tolerance of diversity in the world would
create better conditions for peaceful cooperation
between Muslims and non-Muslims and would
influence the debate within Islam itself.
If non-Muslims tar all Muslims with the brush of
terrorism and non-Muslim majority communities treat
minority Muslim communities as problem
communities, the future will be troubled for all of us.
In such a climate, Muslim extremists will gain
ascendancy, and the terrorists will find fertile ground
for recruitment everywhere.
It is ridiculous to argue that terrorism is inherent
in Islam. To do so is to play into the hands of the
terrorists. That such views are increasingly being
expressed in reputable journals and newspapers is
9

troubling. Of course one could find blood-curdling
passages in the Koran and the Hadith, but these
passages must be read in context. We find similar
passages too in the Old Testament. As we would not,
therefore, argue that terrorism is inherent in Judaism
and Christianity, so we should not make Islam the
problem. That would be a big mistake. There were
periods in history when Islamic society was
considerably more advanced than Western society.
Equally, it would be a big mistake for Muslim
leaders to allow Muslim extremists to make claims on
behalf of Muslims worldwide without contest. This
causes non-Muslims to suspect that Muslims are
generally in sympathy with them. To be sure, there are
genuine grievances that have to be addressed, like
Palestine, Chechnya and the future of Iraq, but these
are issues that are more political than religious. The
strategy of the extremists is to polarize Muslims and
non-Muslims worldwide, thereby widening their base
of support. Muslim leaders have to counter this
strategy. It is also essential for them to reach out to
non-Muslim audiences as well. The recent bombings in
London led to a strong anti-Muslim backlash at the
grass roots that threatened the fabric of British society.
This in turn put pressure on Muslim leaders in the
United Kingdom to condemn the terrorists in clear
terms.
In the end, the fight against the terrorists has to
be won within Muslim communities themselves. It is a
battle for hearts and minds that requires Muslims to
work together with non-Muslims against a common
enemy.
We have to make a concerted effort to understand
each other better. With globalization, all societies have
become multiracial and multireligious to a greater or
lesser extent. The pluralism we hold as an ideal in the
United Nations is not a choice; it is a vital necessity.
In 1998, at its fifty-third session, the General
Assembly declared in resolution 53/22 that 2001 would
be the United Nations Year of Dialogue among
Civilizations. In 2001, at the fifty-sixth session, the
General Assembly adopted the Global Agenda for
Dialogue among Civilizations (resolution 56/6). And
this year the United Nations sponsored numerous
meetings on interfaith dialogue. A few months ago, the
first Asia-Middle East Dialogue was held in Singapore
to promote greater understanding between two
important regions of the world.
We need to translate our declarations of principle
into everyday language and into practice. Are there
limits to what politicians can say to win votes? Should
religious leaders be allowed to preach hatred, even in
close confines? What do we teach our children in
school? What does all this mean to the immigration
officer at the airport who does not know that
Mohammed is the most common name in the world?
Singapore, a cosmopolitan city-State with a
multiracial and multireligious population, is
particularly vulnerable. We have experienced ugly
racial and religious riots before and have learned that
racial and religious harmony should never be taken for
granted. It has been necessary for the Government to
involve itself in many aspects of ordinary life,
including discouraging Christian missionaries from
targeting Muslims for conversion, stopping mosques
from sharply turning up the volume of their
loudspeakers when calling the faithful to prayer,
limiting the size of joss sticks which Buddhists and
Taoists burn for their rituals and arresting those who
incite racial and religious hatred. What may appear to
be a small thing to one community can be a serious
provocation to another.
This has become the world we live in. We cannot
ignore the diversity around us in our everyday life or
the tribalism which is in our nature. We will continue
to disagree on many things such as the nature of
democracy, gender relationships, the death penalty,
stem-cell research and what we can or cannot eat. The
moment we dismiss those differences as unimportant,
or lightly condemn those who disagree with us, the
trouble begins.
Therefore, as we strive to achieve the Millennium
Goals in the United Nations - and they are worthy
Goals - a key task for us is to accept, even celebrate,
the differences that divide us in our daily lives. To
paraphrase Pope John-Paul II, it is only because we are
many that we are one, and the United Nations
expresses that ideal.